YATES, Presiding Judge,
dissenting.
As the main opinion points out, Hill contends that she suffered an accidental injury, or, in the alternative, a cumulative-stress injury, resulting in disability. The trial court stated in its judgment that Hill had suffered an accidental injury on September 8, 1995. Implicit in the trial court’s finding of an accidental injury is, I believe, the finding that Hill did not suffer a cumulative-stress type injury. I further believe that the trial court’s finding of an accidental injury is supported by substantial evidence; therefore, I must respectfully dissent. See Ex parte Trinity Indus., Inc., 680 So.2d 262, 269 (Ala.1996).